PER CURIAM:
Denitra Carmita Lewis appeals the district coux’t’s order denying her motion for reduction of sentence pursuant to 18 U.S.C. § 3582 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lewis, No. 5:06-cr-00057-gec-jgw-4 (W.D.Va. Mar. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.